Case 2:19-bk-23542-BR   Doc 15 Filed 01/13/20 Entered 01/14/20 11:31:08   Desc
                         Main Document    Page 1 of 4
Case 2:19-bk-23542-BR   Doc 15 Filed 01/13/20 Entered 01/14/20 11:31:08   Desc
                         Main Document    Page 2 of 4
Case 2:19-bk-23542-BR   Doc 15 Filed 01/13/20 Entered 01/14/20 11:31:08   Desc
                         Main Document    Page 3 of 4
Case 2:19-bk-23542-BR   Doc 15 Filed 01/13/20 Entered 01/14/20 11:31:08   Desc
                         Main Document    Page 4 of 4
